Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-365

IN RE: ROBERT L. SHIELDS, JR.,
                       Respondent.
Bar Registration No. 463074                               BDN: 37-14

BEFORE:       Easterly, Associate Judge, and Nebeker and King, Senior Judges.

                                       ORDER
                                 (FILED - June 19, 2014)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney
Grievance Com’n of Maryland v. Shields, 83 A.3d 778 (Md. 2014), this court’s April
14, 2014, order directing respondent to show cause why the functionally equivalent
discipline in the form of a suspension for a period of five years or until reinstated to the
bar of Maryland, whichever is first, with his reinstatement conditioned upon a showing
of fitness and a showing that his mental disability had ended, should not be imposed,
and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent has failed to file a response to this court’s order to show cause or the
affidavit as required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Robert L. Shields is hereby suspended from the practice of law
in the District of Columbia for a period of five years or until reinstated to the bar of
Maryland, whichever occurs first. Reinstatement is also contingent upon a showing of
fitness and a showing that respondent’s mental disability has ended. See In re Sibley,
990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s period
of disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                            PER CURIAM